June 19, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals
                              WILFRIDO MATA, Appellant

NO. 14-11-00446-CV                         V.

                          HARRIS COUNTY, TEXAS, Appellee
                               ____________________

       This cause, an appeal from the order in favor of appellee, HARRIS COUNTY,
TEXAS, signed April 21, 2011, was heard on the transcript of the record. We have
inspected the record and find error in the trial court’s order granting the plea to the
jurisdiction. We therefore order the trial court’s order granting the plea to the jurisdiction
REVERSED and REMAND the cause for proceedings in accordance with the court’s
opinion.

       We order appellee, HARRIS COUNTY, TEXAS, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.